United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2746
                        ___________________________

                                Randy Rhinehart

                                     Plaintiff - Appellant

                                        v.

          Andrew Saul, Commissioner, Social Security Administration

                                    Defendant - Appellee
                                 ____________

                    Appeal from United States District Court
                 for the Eastern District of Arkansas - Jonesboro
                                  ____________

                            Submitted: April 18, 2019
                            Filed: September 6, 2019
                                 [Unpublished]
                                 ____________

Before LOKEN, WOLLMAN, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      Randy Rhinehart, who suffers from an intellectual disorder, applied for
supplemental security income under the Social Security Act. The administrative law
judge (“ALJ”) concluded that his limitations, although severe, do not rise to the level
of a disability. The magistrate judge 1 affirmed, and so do we.

       The ALJ determined that Rhinehart is not disabled for two reasons. See 42
U.S.C. § 1382c(a)(3)(A) (defining “disability,” as relevant here, as an inability to
work because of a “physical or mental impairment”). First, his intellectual disorder
is not severe enough to qualify as a “listed impairment.” See 20 C.F.R. pt. 404,
subpt. P, app. 1; Carlson v. Astrue, 604 F.3d 589, 592 (8th Cir. 2010) (“If the ALJ
finds that a claimant has an impairment that meets or equals one of the listings, then
the claimant will be found disabled.”). Second, jobs for someone with Rhinehart’s
limitations exist in the national economy.

       In reviewing these determinations, we do not “reweigh the evidence presented
to the ALJ.” Johnson v. Colvin, 788 F.3d 870, 872 (8th Cir. 2015) (citation omitted).
Rather, we will affirm if they are supported by “substantial evidence” in the record
as a whole, “even if inconsistent conclusions may be drawn from the evidence, and
even if we may have reached a different outcome.” McNamara v. Astrue, 590 F.3d
607, 610 (8th Cir. 2010).

       We begin with the ALJ’s finding that Rhinehart did not establish a listed
impairment. See 20 C.F.R. pt. 404, subpt. P, app. 1, § 12.05B. According to the
ALJ, he met one requirement—“[s]ignificantly subaverage general intellectual
functioning”—but not the other—“[s]ignificant deficits in adaptive functioning.” Id.
Rhinehart attempted to establish that he suffered from adaptive-functioning deficits
through proof that he had “marked” limitations in his ability to both “[i]nteract with
others” and “[c]oncentrate, persist, or maintain pace.” Id. § 12.05B(2)(b), (c); see
also id. § 12.00F(2) (explaining the five-point scale for characterizing limitations
under section 12.05(b)). The ALJ found that the evidence did not establish “marked”
limitations in either.

      1
        The Honorable Joe J. Volpe, United States Magistrate Judge for the Eastern
District of Arkansas, to whom this case was referred for final disposition by consent
of the parties under 28 U.S.C. § 636(c).

                                         -2-
       His deficits in interacting with others are, according to the ALJ, mild. The
ALJ relied primarily on the testimony of a psychologist who met with Rhinehart on
several occasions and reported that Rhinehart had a positive attitude, behaved
calmly, and put forth good effort. Rhinehart himself testified that he helps his
grandmother, visits his mother, and has volunteered at the local fire department.
Even if there is evidence in the record suggesting that Rhinehart struggles with
anger-management issues in his interpersonal relationships, substantial evidence still
supports the ALJ’s finding that his difficulties in this area are mild. See Byes v.
Astrue, 687 F.3d 913, 915 (8th Cir. 2012) (noting that “this court does not reverse
even if it would reach a different conclusion, or merely because substantial evidence
also supports the contrary outcome” (citation omitted)).

       Substantial evidence also supports the ALJ’s finding that Rhinehart is only
moderately limited in his ability to “[c]oncentrate, persist, or maintain pace.” 20
C.F.R. pt. 404, subpt. P, app. 1, § 12.05B(2)(c). The psychologist who evaluated
him found that he has “average attention and concentration” because he can perform
basic tasks like remembering numbers and recalling unrelated words.

      To be sure, the psychologist also said that Rhinehart is easily distracted and
would not be able to work without supervision. But the ALJ rejected those aspects
of the psychologist’s opinion based on other evidence in the record, including
Rhinehart’s testimony about the daily activities he performs—like shopping,
preparing simple meals, and fishing—without ongoing supervision. It is the ALJ’s
responsibility to weigh conflicting evidence, see Fentress v. Berryhill, 854 F.3d
1016, 1021 (8th Cir. 2017), not ours.

        There is also substantial evidence that jobs exist for Rhinehart in the national
economy. Responding to a hypothetical question from the ALJ, a vocational expert
testified that positions are available for those like Rhinehart who have the ability to
perform only “simple, routine, [and] repetitive tasks” that require minimal training.
Rhinehart protests that the question did not accurately capture his limitations. But
this argument, like his others, just reflects the fact that Rhinehart has a fundamentally


                                          -3-
different view of the evidence than the ALJ. In evaluating the vocational expert’s
testimony, the ALJ was entitled to rely on his own findings, not those that Rhinehart
wishes he would have made. See Byes, 687 F.3d at 915-16.

      The judgment is accordingly affirmed.
                      ______________________________




                                         -4-